In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                      No. 11-868V

*************************
                            *
JACQUELINE VAVRIK,          *
                            *
                Petitioner, *                               Filed: September 24, 2014
                            *
          v.                *                               Decision Awarding Damages based
                            *                               on Stipulation; influenza (flu)
SECRETARY OF HEALTH AND     *                               vaccine; Guillain-Barré syndrome
HUMAN SERVICES,             *                               (GBS)
                            *
                Respondent. *
                            *
*************************

John Robert Howie , Jr., Gidley, Howie Law, P.C., Dallas, TX, for Petitioner.

Althea Walker Davis, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                            DECISION AWARDING DAMAGES1

       On December 9, 2011, Jacqeline Vavrik filed a petition seeking compensation under the
National Vaccine Injury Compensation Program (“Vaccine Program”).2 Petitioner alleges that
she suffered from Guillain-Barré syndrome (“GBS”) as a result of receiving the influenza ("flu")
vaccine.
1
  Because this decision contains a reasoned explanation for my action in this case, I will post this
decision on the United States Court of Federal Claims’ website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as
amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. § 300aa-12(d)(4)(B),
however, the parties may object to the posted decision’s inclusion of certain kinds of confidential
information. Specifically, under Vaccine Rule 18(b), each party has 14 days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be available to the
public. Id.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as
amended, 42 U.S.C.A. ' 300aa-10 - 34 (2006)) [hereinafter “Vaccine Act” or “the Act”]. All
citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. ' 300aa.
        Respondent denies that Petitioner’s GBS and any related medical problems were caused
by the receipt of the flu vaccine. Nonetheless both parties, while maintaining their above-stated
positions, agreed in a stipulation filed September 22, 2014 that the issues before them can be
settled and that a decision should be entered awarding Petitioner compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’
stipulation is reasonable. I therefore adopt it as my decision in awarding damages on the terms
set forth therein.

       The stipulation awards:

              A lump sum of $281,207.83 in the form of a check payable to Petitioner,
              representing compensation for all damages that would be available under 42
              U.S.C. § 300aa-15(a).

Stipulation ¶ 8.

        I approve a Vaccine Program award in the requested amount set forth above to be made
to Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment herewith.3



       IT IS SO ORDERED.

                                                         /s/ Brian H. Corcoran
                                                            Brian H. Corcoran
                                                            Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by both (either
separately or jointly) filing a notice renouncing their right to seek review.

                                               2